Citation Nr: 0825529	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease.  

2.  Entitlement to a compensable rating for lymphadenitis.
  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

This matter has been advanced on the Board's docket, pursuant 
to applicable law.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

In October 2006, the Board remanded this case for additional 
development.  Substantial compliance having been completed 
the case has been returned to the Board.  

The veteran has made statements about other disabilities, 
such as colon polyps, and about possible disabilities as a 
result of exposure to radiation.  If the veteran wishes to 
file a claim for entitlement to service connection for any 
disability, to include as a result of exposure to radiation, 
he should do so with specificity at the RO.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  There is no competent medical evidence of current 
Hodgkin's disease.  

3.  The veteran reports tenderness in the groin and painful 
armpits that he attributes to lymphadenitis.  Current 
lymphadenitis and compensable residuals of lymphadenitis are 
not shown.



CONCLUSIONS OF LAW

1.  Hodgkin's disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

2.  The criteria for a compensable evaluation for 
lymphadenitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.88c, 4.89, 
4.117, Diagnostic Code (DC) 7799-7710 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Regarding the veteran's claim for service connection, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the veteran in May 2003 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The Board 
is also aware of the considerations of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  The Board notes that after the 
initial unfavorable AOJ decision the veteran was given proper 
notice regarding disability ratings and effective dates in an 
October 2006 letter and his claim was subsequently 
readjudicated when a supplemental statement of the case 
(SSOC) was issued in April 2008.   

Regarding the veteran's claim for an increased rating, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the VA 
Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board finds that element (2) from Vazquez-Flores is not 
applicable to the veteran's disability.  The veteran was not 
provided with proper notice as described above for his 
increased rating claim prior to the initial unfavorable AOJ 
decision.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
petition for cert. filed,      U.S.L.W.        (U.S. Mar. 21, 
2008) (No. 07A588), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

After the initial denial by the AOJ, the veteran was sent a 
notification letter in October 2006 which informed him of his 
and VA's respective duties for obtaining evidence and 
informed him that to establish entitlement to an increased 
evaluation the evidence must show that the condition has 
increased in severity/gotten worse.  This letter also 
provided notice regarding degrees of disability and effective 
dates.  This veteran was notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and also provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask the Secretary to obtain.  The examples given included 
VA and Federal treatment records, Social Security 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  

After the October 2006 letter, the veteran's claim was 
readjudicated in April 2008 when a SSOC was issued.  Thus, 
the Board finds that this post-adjudicatory notice along with 
the veteran's opportunity to develop the case during the 
extensive administrative appellate proceedings served to 
render the pre-adjudicatory notice error non-prejudicial.  
See Vazquez-Flores, 22 Vet. App. at 46.

The above letter, regardless of timing, would not have fully 
satisfied the VCAA duty to notify with respect to element (1) 
from Vazquez-Flores.  Essentially, this letter did not 
specifically ask the veteran to provide evidence of the 
effect that any worsening has on his employment and daily 
life.    

In this case, the Board finds that this notice error did not 
affect the essential fairness of the adjudication.  
Statements made by the veteran and his representative show 
actual knowledge of what is needed to substantiate his claim, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  For example, 
in April 2006 the veteran submitted a statement in support of 
his claim regarding the "[i]mpact of the condition and 
symptoms on employment."  Statements such as this show 
awareness of what is needed to substantiate the claim for an 
increased rating for lymphadenitis, including evidence of the 
effects of any worsening on employment and daily life.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant that demonstrate an awareness of what was necessary 
to substantiate his claim.  Id. at 49.  This showing of 
actual knowledge satisfies the first requirement of Vazquez-
Flores.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, maps, internet articles, copies of 
emails, statements from the veteran, and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any available 
pertinent evidence has not been received.  VA examinations 
were provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. App. 37.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has Hodgkin's disease as a result 
of his active military service.  The veteran has also stated 
that he was originally awarded service connection for 
Hodgkin's disease in 1947 and has indicated that records may 
have been forged in his case.  A review of the veteran's 
claims file does not reveal any indication of forgery of any 
records.  The original December 1947 rating decision is of 
record and shows that service connection was awarded for 
lymphadenitis and not Hodgkin's disease. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as Hodgkin's 
disease, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of such evidence is against the 
grant of service connection for Hodgkin's disease.  None of 
the medical evidence of record concludes that the veteran 
currently has this disease.

While the veteran's service treatment records show an acute 
episode of lymphadenitis during service, they show no 
diagnosis of Hodgkin's disease.  The veteran's September 1946 
separation examination lists lymph gland infection as a 
significant disease.  Clinical evaluation of the abdominal 
wall and viscera was reportedly normal, as was the endocrine 
examination.   

VA and private treatment records, including VA endocrinology 
notes, show no diagnosis of Hodgkin's disease.  These reports 
do reflect that the veteran has reported having a history of 
Hodgkin's disease.  

The veteran has submitted 2 VA documents that he asserts show 
that he was previously awarded service connection for 
Hodgkin's disease.  A February 2002 VA treatment form has 
printed in the section for disabilities, 
"LYMPHOGRANULOMATOSIS, HODGKINS   0% - SERVICE CONNECTED."  
The veteran has also submitted copies of emails apparently 
sent between VA employees that state that the veteran is 
service connected at 0 percent and list his rated 
disabilities as lymphogranulomatosis and Hodgkin's disease.  
These emails were sent after the February 2002 VA treatment 
note discussed above.  

The rating schedule does not contain a specific Diagnostic 
Code for rating lymphadenitis.  Accordingly, this unlisted 
disability is rated by analogy to other listed disabilities.  
See 38 C.F.R. § 4.20 (2007).  In this case it appears that 
the veteran's lymphadenitis was previously evaluated as 
analogous to DC 7709 "lymphogranulomatosis (Hodgkin's 
disease)" from the 1945 rating schedule (service connection 
for lymphadenitis was granted in 1947).  See 29 Fed. 
Reg. 6718 (May 22, 1964) (adding the 1945 rating schedule 
(effective April 1, 1946) to Title 38 of the Code of Federal 
Regulations as Part 4 of Chapter I).  The February 2002 form 
and the copies of the emails do not show that the veteran was 
ever awarded service connection for Hodgkin's disease; 
rather, they show that the disability he is service connected 
for, lymphadenitis, was rated as analogous to Hodgkin's 
disease.  These documents do not show a current diagnosis of 
Hodgkin's disease.  

Regarding the February 2002 VA treatment form, unlike the 
listed disabilities referred to above, the medical 
professional's findings and comments on the form are 
handwritten.  In the section of the form for the subjective 
information, the past medical history appears to include 
"Hodgkins?" handwritten by the medical professional.  
Lymphogranulomatosis is mentioned in the plan portion of the 
note, indicating a plan to check the veteran's complete blood 
count.  No diagnosis of Hodgkin's disease is entered by the 
medical professional on this form.  This treatment form does 
not constitute a current diagnosis of Hodgkin's disease, 
especially in light of the other competent medical evidence 
of record discussed below.  

The Board assures the veteran that his entire file including 
his original award of service connection and original service 
treatment records have been thoroughly reviewed by the Board 
and no documents indicate any in-service diagnosis of 
Hodgkin's disease or an award of service connection for 
Hodgkin's disease.  The service treatment records however do 
note treatment for acute lymphadenitis during service and the 
original award of service connection is for that disability.  
Service connection was never in effect for 
lymphogranulomatosis and Hodgkin's disease.  

The veteran was afforded a VA lymphatic disorders examination 
in April 2007.  The examiner noted a review of the veteran's 
claims file.  A physical examination and relevant diagnostic 
and clinical tests were performed and the examiner entered a 
diagnosis of benign multilobular goiter.  The examiner 
commented that based on the available evidence he was unable 
to find unequivocal evidence of active Hodgkin's disease or 
any type of active lymphoma.  He explained that the last 2 
complete blood counts were perfectly normal and showed no 
evidence of anemia, lymphocytosis, or presence of 
undifferentiated cells.  There was also no clinical 
lymphadenopathy, splenomegaly or hepatomegaly and no evidence 
the veteran has had chemotherapy or radiation therapy for any 
type of lymphoma or leukemia in the past.

The veteran's claim for service connection for Hodgkin's 
disease fails because there is no competent evidence of 
record of a current diagnosis of this disability, and without 
a current disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  The veteran is competent to testify about 
observable symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, he is not 
competent to enter a diagnosis of Hodgkin's disease, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, medical professionals 
have specifically noted that the veteran does not have 
Hodgkin's disease.

The Board is aware that the veteran reported serving in Japan 
shortly after nuclear weapons were detonated there, and has 
indicated that he may have Hodgkin's disease as a result of 
exposure to radiation.  To this end, service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  All three of these 
methods would still require a current diagnosis of Hodgkin's 
disease, which is not shown.  Thus further development and 
discussion related to this argument is unnecessary.  The 
Board also notes that Hodgkin's disease is specifically 
excluded from the presumptive diseases (due to radiation 
exposure) and radiogenic diseases in section 3.309 and 3.311.  
See 38 C.F.R. §§ 3.309, 3.311.  

The Board does acknowledge the medical literature submitted 
by the veteran to support the contention that he currently 
has Hodgkin's disease as a result of his active military 
service.  However, this evidence is general in nature and no 
examiner has specifically related the information contained 
therein to the veteran.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998) ("This is not to say that medical article and 
treatise evidence are irrelevant or unimportant; they can 
provide important support when combined with an opinion of a 
medical professional.").  Thus, the Board finds that it is 
of little probative value in this case.  In fact, the April 
2007 VA examiner would have had the opportunity to review the 
medical literature, but nevertheless stated that there was no 
unequivocal evidence of active Hodgkin's disease or any type 
of active lymphoma.  

In sum, the preponderance of the competent evidence is 
against a finding of current Hodgkin's disease.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

III. Increased Rating

The veteran asserts that service-connected lymphadenitis is 
worse than currently evaluated.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability ratings is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The veteran's service-connected lymphadenitis is currently 
evaluated as noncompensable under DC 7799-7710.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  In 
this case the 7799 code represents an unlisted disorder of 
the hemic and lymphatic systems.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27 (2007).  Here, the 
veteran's service-connected lymphadenitis is rated as 
analogues to tuberculous adenitis, active or inactive.  
38 C.F.R. § 4.20.

According to 38 C.F.R. § 4.117, DC 7710 (2007), tuberculous 
adenitis, active or inactive, is rated under 38 C.F.R. 
§§ 4.88c or 4.89, whichever is appropriate.  These sections 
deal with ratings for inactive nonpulmonary tuberculosis.     

Inactive nonpulmonary tuberculosis initially entitled after 
August 19, 1968 is awarded a 100 percent rating for 1 year 
after date of inactivity, following active tuberculosis.  
38 C.F.R. § 4.88c.  Thereafter, rate residuals under the 
specific body system or systems affected.  Id.  

Inactive nonpulmonary tuberculosis in effect on August 19, 
1968 is awarded a 100 percent rating for 2 years after date 
of inactivity, following active tuberculosis, which was 
clinically identified during service or subsequently.  
38 C.F.R. § 4.89.  Thereafter, for 4 years, or in any event, 
to 6 years after date of inactivity a 50 percent evaluation 
is awarded.  Id.  Thereafter, for 5 years, or to 11 years 
after date of inactivity a 30 percent evaluation is 
warranted.  Id.  Thereafter, in the absence of a schedular 
compensable permanent residual a noncompensable evaluation is 
awarded.  Id.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants a compensable evaluation for 
lymphadenitis.

The veteran's service treatment records show that in August 
1946 he suffered from a severe acute episode of 
lymphadenitis, right, cervical, secondary to infected 
abrasion of right shoulder.  On August 28, 1946 it was noted 
that the veteran's lymphadenitis was "cured."  A VA 
examination in September 1948 listed lymphadenitis as a 
diagnosis but stated that such was not found on examination.  
 
Private and VA treatment records do not show any current 
residuals of lymphadenitis.  A February 2003 VA endocrinology 
notes that there was no lymphadenopathy on physical 
examination and gives an impression of likely benign multi-
nodular goiter.  A May 2003 follow up appointment shows an 
assessment of multi-nodular goiter with no significant change 
in size by repeat ultrasonography.

The veteran was afforded a VA examination in September 2003.  
The examiner noted that the veteran had a history of 
lymphadenitis, diagnosed in August 1946, for which he was 
hospitalized with a high fever and treated with antibiotics.  
According to the veteran he had a lymph node removed on the 
right side of the neck and has remained asymptomatic since.  
On physical evaluation, cervical nodes were nontender and 
there were no palpated cervical lymph nodes.  A complete 
blood count was normal.  The diagnoses included essential 
hypertension, controlled; multi-nodular goiter; and history 
of lymphadenitis.  The examiner specifically commented that 
the veteran had no clinical evidence of lymphadenitis on 
examination and that multi-nodular goiter and hypertension 
were not at least as likely as not related to service-
connected lymphadenitis.      

The veteran was afforded a VA lymphatic disorders examination 
in April 2007.  The examiner noted a review of the veteran's 
claims file and specifically referenced the August 28, 1946 
note that states the veteran had complete resolution of acute 
lymphadenitis secondary to an infected boil in his right 
shoulder.  Also noted was a September 1948 VA hospitalization 
for a stomach disorder diagnosed as peptic ulcer disease 
(PUD).  The examiner stated that the veteran has not had any 
further problems with his abdomen or with his lymph node 
disease ever since this 3 week hospitalization.  The veteran 
did report that the lymph glands in the groin were tender and 
that they are painful in the armpits ever since he got out of 
the Army in 1946.  There was no history of unusual tiredness 
or fatigue or of malignant neoplasm.  There were no symptoms 
of any bleeding tendency gastrointestinal constitutional 
symptoms either.  The veteran denied ever having had 
chemotherapy or radiation therapy or any type of lymphoma.  

On physical examination, there was no clinical evidence of 
anemia.  The examiner also noted no evidence of 
lymphadenopathy in the neck, no evidence of supraclavicular 
or upper deep cervical lymphadenopathy, and no evidence of 
any lymphadenopathy anywhere.  There was also no evidence of 
any splenomegaly or of hepatomegaly.  The groin was tender on 
deep palpation.  June 2006 and March 2007 complete blood 
counts were reportedly normal with no evidence of any anemia 
and a normal lymphocyte count.  The diagnosis given was 
benign multilobular goiter.  

The competent medical evidence of record shows that the 
veteran had an acute episode of lymphadenitis in August 1946.  
The Board considers this the date of inactivity.  The veteran 
filed his claim for an increased rating in August 2002, some 
56 years after the date of inactivity.  Accordingly, the 
veteran must have a compensable residual of lymphadenitis to 
be awarded a compensable evaluation.  See 38 C.F.R. §§ 4.88c, 
4.89.

At both of the veteran's VA examinations he reported no 
problems with his lymphadenitis since 1946, other than 
tenderness in the groin and pain in the armpits.  The Board 
finds no relevant Diagnostic Code which would provide for a 
compensable rating for these subjective complaints.  The VA 
examiners did not report any residuals of lymphadenitis.  In 
fact, in September 2003, the examiner specifically commented 
that the veteran had no clinical evidence of lymphadenitis on 
examination and that hypertension and multi-nodular goiter 
were not secondary to lymphadenitis.  In April 2007, the 
examiner reported that on physical examination there was no 
evidence of lymphadenopathy anywhere.  Other medical records 
also do not show current compensable residuals of 
lymphadenitis.  For example, it was noted that physical 
examination at a February 2003 VA endocrinology appointment 
revealed no lymphadenopathy.  

The Board does acknowledge the medical literature submitted 
by the veteran.  However, this evidence is general in nature 
and does not address any current residuals of lymphadenitis 
the veteran himself may have.  Thus, the Board finds that it 
is of little probative value in this case.  In fact, the 
April 2007 VA examiner would have had the opportunity to 
review the medical literature, but nevertheless found no 
evidence of lymphadenopathy and did not enter a diagnosis 
related to lymphadenitis or any residuals.  

In summary, the veteran had an acute episode of lymphadenitis 
in 1946.  No lymphadenitis or residuals have been shown since 
that time, including on examination by medical professionals 
looking for such disabilities.  While the veteran reports 
groin tenderness and painful armpits at times, such does not 
rise to the level of a compensable residual of lymphadenitis.  
The Board has considered rating the veteran's lymphadenitis 
using other Diagnostic Codes; however, the Board finds no 
relevant Diagnostic Code(s) that would allow for a 
compensable rating for the veteran's lymphadenitis.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against a compensable rating for 
lymphadenitis, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate assignment of "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for 
lymphadenitis are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to service connection for Hodgkin's disease is 
denied.  

Entitlement to a compensable rating for lymphadenitis is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


